+ ine

” Case: 3:17-cv-00334-FMR Doc #: 14-7 Filed: 04/16/19 Page>\1 of 2 PAGEID #: 285

= EXHIBIT
mares Wye coe

AFFIDAVIT OF SHELLEY DICKSTEIN
STATE OF OHIO )
) Ss:
COUNTY OF MONTGOMERY )
Shelley Dickstein, after being duly cautioned and sworn, states the following:
ly I have personal knowledge of all information contained in this affidavit,

am competent to testify to all of the facts contained in this affidavit, and to
testify to all matters stated herein.

ei [am currently the City Manager for the City of Dayton, Ohio.

3. As City Manager for the City of Dayton, I have hiring authority over
selection for the position of Major with the City of Dayton Police
Department.

4, In March of 2016, a position opening for the position of Major within the

Police Department was posted by the Human Resources Department with
the Minimum Educational Qualifications of a Bachelor’s Degree in
Criminal Justice, Law Enforcement, or a related field.

Di I did not state to anybody that these qualifications disqualified Lieutenant
Kimberly A. Hill from applying for the position of Major, nor am I aware
that anybody within the Human Resources Department at the time of the
posting stated that Lt. Hill did not meet the qualifications.

6. In the end of May of 2016, the position was reposted and Lt. Hill was
specifically advised that her degree was in a “related field” as the City of
Dayton interprets the educational requirements language in the job
description.

Te Lt. Hill and five other candidates applied for the position of Major. One
candidate, a white male, had an associate’s degree only and therefore did

not meet the minimum qualifications for the position. The remaining
candidates participated in an interview process, and completed exercises at

EXHIBIT

F
” Case: 3:17-cv-00334-TMR Doc #: 14-7 Filed: 04/16/19 Page2 of 2 PAGEID #: 286

2;

10.

an Assessment Center to be evaluated by independent members of the law
enforcement community.

After a review of all the information provided to me concerning the five
remaining candidates, including the application, resumes, interviews and
recommendations of an interview panel, as well as the evaluations and
scores on the Assessment Center exercises, I determined that Lieutenants
Wendy Stiver and Eric Henderson were the best candidates to be promoted
to the Major position in the Police Department.

My decision to promote those candidates and not select Lt. Hill for the
positions was not based upon Ms. Hill’s race, gender, age or in retaliation
against her for any reason.

I am not aware of any evidence that Lt. Hill has been subjected to

demeaning or harassing conduct based upon Lt. Hill’s race, gender, age, or
in retaliation against her by the City of Dayton Police Department.

Further affiant sayeth naught,

Neste

 

Shelley D/dkstein

Sworn to before me, a Notary Public in and for the State of Ohio, and subscribed in
the presence by the said Shelley Dickstein this I@"day of August, 2016.

Bubb

Notary Public

GINA M. MABELITINI, Notary Public

In and for the State of Ohjo
My Commission Expiras | \- 7 -
